                                                                                           1   MOLLY REZAC
                                                                                               Nevada Bar No. 7435
                                                                                           2   molly.rezac@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3
                                                                                               50 West Liberty Street
                                                                                           4   Suite 920
                                                                                               Reno, NV 89501
                                                                                           5   Telephone: 775.440.2372
                                                                                               Fax: 775.440.2376
                                                                                           6   Attorney for Defendant Pilot Thomas Logistics, LLC
                                                                                           7
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                           8
                                                                                                                              FOR THE DISTRICT OF NEVADA
                                                                                           9
                                                                                               AMBER QUINTANILLA, an individual,                  Case No.: 3:19-cv-00627-MMD-WGC
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                      Plaintiff,                       STIPULATION AND ORDER TO
                                                                                          11
                                                                                                                                                        EXTEND DEADLINE TO FILE
                                                                                                      vs.                                            STIPULATION TO DISMISS ACTION
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   PILOT THOMAS LOGISTICS, LLC, a                                      (First Request)
                                                                                               Domestic Limited-Liability Company,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                      Defendant.
                                                                                          15

                                                                                          16
                                                                                                      Pursuant to L.R. I.A. 6-1, 6-2, and L.R. 7-1, Plaintiff Amber Quintanilla ("Plaintiff") and
                                                                                          17
                                                                                               Defendant Pilot Thomas Logistics, LLC ("Defendant"), by and through their respective counsel,
                                                                                          18
                                                                                               hereby stipulate and agree to extend the time for the parties to file the Stipulation to Dismiss this
                                                                                          19
                                                                                               matter with prejudice from March 9, 2020 to March 25, 2020. The parties attended an Early Neutral
                                                                                          20
                                                                                               Evaluation in this matter on February 6, 2020 and reached a settlement. Since that time the parties
                                                                                          21
                                                                                               have diligently worked at preparing settlement documents and have agreed upon settlement
                                                                                          22
                                                                                               documents. However, because both parties are located out of town, it has taken a bit longer than
                                                                                          23
                                                                                               expected to obtain all the documents necessary. As such, the parties respectfully request an extension
                                                                                          24
                                                                                               to allow them to finalize the settlement, payment, and dismissal of this action.
                                                                                          25
                                                                                               ...
                                                                                          26
                                                                                               ...
                                                                                          27
                                                                                               ...
                                                                                          28


                                                                                                                                               -1-
                                                                                           1          This requested extension of time is sought in good faith and not for purposes of causing any

                                                                                           2   undue delay.

                                                                                           3   DATED this 6th day of March, 2020.                   DATED this 6th day of March, 2020.

                                                                                           4   THE GEDDES LAW FIRM, P.C.                            OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                    & STEWART, P.C.
                                                                                           5

                                                                                           6    /s/ Kristen R. Geddes                                /s/ Molly M. Rezac
                                                                                               William J. Geddes                                    Molly M. Rezac
                                                                                           7   Kristen R. Geddes                                    50 West Liberty Street, Suite 920
                                                                                               8600 Technology Way, Suite 107                       Reno, NV 89501
                                                                                           8   Reno, NV 89521                                       Telephone: 775.440.2372
                                                                                               Telephone: 775.853.9455                              Attorneys for Defendant Pilot Thomas
                                                                                           9
                                                                                               Attorneys for Plaintiff Amber Quintanilla            Logistics, LLC
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                                           ORDER
                                                                                          12          IT IS SO ORDERED:
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                                                                    _____________________________________________
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                                          15

                                                                                          16                                                March 9, 2020
                                                                                                                                    DATED: _____________________________________
                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                              -2-
